Citation Nr: 1227323	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  11-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral ankle disorder, a bilateral hip disorder, and/or a low back disorder.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a bilateral knee disorder, a bilateral hip disorder, and/or a low back disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder, and/or a bilateral hip disorder.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder, and/or a low back disorder.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1978 to October 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hip disorder, a bilateral knee disorder, a bilateral ankle disorder and a low back disorder.  The Veteran asserts he injured himself while playing basketball during service and that he has continually experienced symptoms since discharge from service.  See January 2012 Transcript.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claim can be decided.  The Veteran has indicated he has received treatment at VA Medical Center (VAMC) in Houston from approximately 1983 to 2001.  See January 2012 Transcript, page 22.  The earliest record from VA Houston is from 1990.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records should be obtained and associated with the claims file.  

The Veteran also indicated that he received treatment while in service from a civilian physician in Houston, from Grady Memorial Hospital in Atlanta, and from Tallahassee Memorial Hospital.  An attempt should be made to obtain these records.

Finally, VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds the duty to assist has not been met.  The Veteran has not yet been afforded a VA examination for any of his claimed disorders.

The Board notes that the Veteran has testified that he injured his ankles and knees while playing basketball during service.  Service treatment records indicate ankle sprains on several occasions, and the Veteran's Report of Medical History, dated September 1983, indicates that he had weak ankles that were easily sprained and a right trick knee that was sports-related and self treated.  Current post-service treatment records indicate the Veteran has sought treatment for bilateral hip pain, bilateral knee pain, and low back pain.  The Board finds a remand is necessary to afford the Veteran VA examinations and to obtain medical opinions.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing the proper authorizations where necessary, obtain and associate with the claims file the following records:

All updated records, to include all VA and private records - in particular, but not limited to, all records from VAMC Houston from approximately 1983 to current, a civilian physician in Houston that treated the Veteran while in service, Grady Memorial Hospital in Atlanta, and Tallahassee Memorial Hospital.  

All attempts to secure this evidence must be documented in the claims file.  If no further records are available, properly document a negative response in the file. 

If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records have been located, afford the Veteran VA examinations for his bilateral knees, bilateral ankles, low back and bilateral hips.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to his symptoms during service, and the progression and treatment of his claimed disorders.  

The examiner is requested to review all pertinent records associated with the claims file.

For each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a) the currently diagnosed bilateral knee disorder is causally or etiologically related to the symptoms reported during service, OR is proximately due to or aggravated by his bilateral hip disorder, bilateral ankle disorder, or low back disorder;  

b) the currently diagnosed bilateral ankle disorder is causally or etiologically related to the symptoms reported during service, OR is proximately due to or aggravated by his bilateral knee disorder, bilateral hip disorder, or low back disorder; 

c) the currently diagnosed low back disorder is causally or etiologically related to the symptoms reported during service, OR is proximately due to or aggravated by his bilateral knee disorder, bilateral ankle disorder, or bilateral hip disorder;  

d) the currently diagnosed bilateral hip disorder is causally or etiologically related to the symptoms reported during service, OR is proximately due to or aggravated by his bilateral knee disorder, bilateral ankle disorder, or low back disorder.  

For purposes of this examination, the examiner should consider the Veteran's statements regarding his symptoms during service to be credible. 
 
In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of the claimed disorders and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



